Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00380-CV

                         IN THE INTEREST OF L.L.N-P., a Child

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-01933
                         Honorable Richard Garcia, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant in relation to this
appeal because he qualifies as indigent. TEX. R. APP. P. 20.

       SIGNED November 21, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice